ITEMID: 001-75535
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF WIENSZTAL v. POLAND
IMPORTANCE: 4
CONCLUSION: No violation of Art. 5-3
JUDGES: Nicolas Bratza
TEXT: 8. The applicant was born in 1946 and lives in Radom.
9. The applicant was arrested on 24 August 1994 on suspicion of extorting protection money from an escort agency. By a decision of 26 August 1994 given by the Gdańsk Regional Prosecutor the applicant and other suspects were detained on remand. On 2 September 1994 the applicant’s lawyer appealed against the decision of 26 August 1994. His appeal was dismissed by a court on 8 September 1994.
10. On 24 October 1994 the Gdańsk Regional Prosecutor dismissed the applicant’s lawyer’s appeal of 19 October 1994 against the detention decision, considering that a number of witnesses had given evidence incriminating all the suspects. On 24 October 1994 the Gdańsk Regional Prosecutor ordered the applicant to undergo psychiatric observation.
11. On 10 November 1994 the Gdańsk Regional Court prolonged the applicant’s detention on remand until 21 January 1995, considering that the charges against the applicant were of a serious nature and that they had been supported by the evidence gathered in the proceedings. The court pointed out that the investigation had not yet been completed and that the group the applicant belonged to had brought improper pressure upon the witnesses to change their testimony.
12. On 21 November 1994 an expert opinion on the state of the applicant’s mental health was issued.
13. On 7 December 1994 the Gdańsk Court of Appeal dismissed the applicant’s lawyer’s appeal of 24 November 1994 against the decision of 10 November 1994 prolonging the applicant’s detention on remand. The court emphasised that there was a strong likelihood that the applicant might obstruct the proper course of the proceedings by inciting the witnesses to give false testimony. The court also stated that the applicant’s case did not disclose any of the grounds for release provided by Article 218 of the Code of Criminal Procedure.
14. On 17 January 1995 the Gdańsk Regional Court prolonged the applicant’s detention on remand until 31 March 1995. It found that in view of the seriousness of the offence he was charged with, the strong probability of his guilt and the danger that he (or another member of the group) would exert additional pressure on the witnesses, the applicant’s detention was warranted. The court also pointed to the necessity of taking further evidence.
15. On 10 February 1995 the Gdańsk Regional Prosecutor dismissed the applicant’s lawyer’s request that the preventive measure be replaced by a more lenient one, considering that the grounds on which the detention on remand had been ordered had not ceased to exist. On 9 March 1995 the Gdańsk Appellate Prosecutor dismissed the lawyer’s appeal against this decision, relying on the grounds previously invoked by the courts.
16. By a decision of 21 March 1995 the Gdańsk Regional Court prolonged the applicant’s detention on remand until 30 June 1995. The court was of the opinion that the applicant’s detention was justified by the strong probability of his guilt, the necessity to obtain further evidence and the risk of pressure being brought to bear on the witnesses. On 5 April 1995 the applicant’s lawyer appealed against this decision. On 12 April 1995 the Gdańsk Court of Appeal upheld it, referring to the seriousness of the offence in question and the complexity of the case. The court remarked that the negative effect of the continuing detention upon his family situation was not such as to call for his release.
17. On 27 June 1995 the bill of indictment was lodged with the Gdańsk Regional Court against the applicant and eleven co-accused.
18. The court held hearings on 9, 16 and 23 November 1995. It heard the co-accused and several witnesses.
19. The hearing fixed for 11 January 1996 was adjourned due to the absence of the lawyer representing one of the co-accused. On 17 January 1996 another hearing was held. The court heard four witnesses.
20. At the hearing of 25 January 1996 the applicant lodged an application for release. The court refused, considering that his detention was justified by the existence of strong evidence of his guilt, the nature of the charges against him and a risk of interference with witnesses in order to influence their testimony. Moreover, conditions for release referred to in Article 218 of the Code of Criminal Procedure were not satisfied. The hearing was then adjourned in view of the absence of the applicant’s lawyer.
21. On 5 March 1996 the applicant appointed a new lawyer to represent him.
22. On 6 March 1996 the court held a hearing and heard seven witnesses.
23. On 15 March 1996, in a separate set of criminal proceedings, the applicant was sentenced by the Elbląg Regional Court to two and a half years imprisonment and a fine. He served his sentence between 15 March 1996 and 11 September 1997.
24. The hearing scheduled for 20 March 1996 was adjourned following a request of one of the lawyers. On 22 May and on 3 June 1996 the court held hearings. At the hearing held on 18 June 1996 the court dismissed the applicant’s request for release, referring to the gravity of the charges against him and considering that his case did not disclose any of the grounds for release provided by Article 218 of the Code of Criminal Procedure. The hearing was adjourned due to the absence of one of the co-accused.
25. Hearings fixed for 7 and 21 August and 11 and 18 October 1996 were cancelled for various reasons, mostly because of the absence of defence lawyers. On 15 November 1996 the court held a hearing and heard four witnesses. The hearing scheduled for 22 November 1996 was adjourned because of the illness of one of the lawyers. The court dismissed the applicant’s request for release, considering that his continuing detention was necessary to ensure the proper conduct of the proceedings and that there were no grounds for releasing the applicant under Article 218 of the Code of Criminal Procedure.
26. On 30 December 1996 the Gdańsk Regional Court requested the Supreme Court to prolong the applicant’s detention until 30 June 1997, submitting that from 9 November 1995 until 22 November 1996 nineteen hearings had been fixed but only eight out of them had in fact been held. The adjournments had been ordered mainly due to the absence of defence counsel. The co-accused and 41 witnesses had been heard until then, nevertheless 65 witnesses remained to be examined. On 16 January 1997 the Supreme Court granted the Regional Court’s request, pointing to the complexity of the case and concluding that the delay in the proceedings could not be attributed to the Regional Court.
27. On 5 February 1997 the court held a hearing and heard 8 witnesses.
The hearing scheduled for 5 March and 16 April 1997 were adjourned due to the absence of one of the co-accused and the illness of some lawyers. On 4 June 1997 the court held a hearing and heard seven witnesses. The court did not allow the applicant’s request for release. The hearing scheduled for 11 June 1997 was adjourned due to the absence of some of the lawyers.
28. On 26 June 1997 the Gdańsk Regional Court lodged a request with the Supreme Court to prolong the applicant’s detention until 31 December 1997. The court submitted that hearings had been held on 5 February 1997 and on 4 June 1997. The hearings scheduled on 19 February 1997, 5 March 1997, 16 April 1997 and 11 June 1997 had been adjourned or cancelled because of the illnesses of the accused and the defending counsel. The court had heard 15 witnesses, but 50 other witnesses were still to be examined and the continuing detention was necessary to ensure the proper conduct of the proceedings. On 13 August 1997 the Supreme Court, relying on the grounds given above, prolonged the applicant’s detention. However, the limit of the duration of the detention was set at 1 December 1997 and not at 31 December 1997 as the Regional Court had requested.
29. The hearing held on 11 September 1997 was adjourned due to the absence of one of the co-accused.
30. On 16 September 1997 the Gdańsk Regional Court refused to release the applicant, observing that he had failed to indicate any new relevant circumstances in the case.
31. The hearing scheduled for 25 September 1997 was adjourned as one of the co-accused was ill.
32. The hearing scheduled for 1 October 1997 was adjourned because of the illness of the judge rapporteur.
33. The hearing held on 13 October 1997 was adjourned as two of the co-accused failed to attend.
34. On 25 November 1997 the Gdańsk Regional Court again requested the Supreme Court to prolong the applicant’s detention on remand. On 19 December 1997 the Supreme Court granted this request and prolonged the applicant’s detention on remand until 30 April 1998. The Supreme Court observed that a number of hearings had not been held due to the absence of either the co-accused or their defence counsel. Moreover, the composition of the court had to be changed owing to the illness of the presiding judge. The case was complex and multi-layered and the charges of a serious nature. In addition, some of the accused had contributed to the overall length of the proceedings by lodging motions with the court. In these circumstances, even though the proceedings in the case had been lengthy, the Regional Court could not be held responsible for this delay.
35. On 30 December 1997 the court decided to issue an arrest warrant in respect of the co-accused who had kept failing to attend hearings.
36. The hearings fixed for 7 January and 11 February 1998 were adjourned due to the absence of one of the co-accused.
37. On 25 February 1998, as a result of the change in its composition, the court recommenced the examination of the case. The co-accused did not agree to continue the proceedings with new judges. The court decided to exclude two of the co-accused who would not appear at the hearings. The court adjourned the hearing due to the absence of some of the lawyers.
38. On 12 and 26 March the court held hearings. It heard the co-accused and 13 witnesses. On 8 April 1998 the court adjourned the hearing as the applicant’s lawyer and other co-accused did not appear.
39. On 30 April 1998 the applicant was released under police supervision.
40. On 22 October 2002 the court gave a judgment by which the applicant was convicted as charged and sentenced to three years’ imprisonment.
41. At the material time, the 1969 Code of Criminal Procedure listed as preventive measures, inter alia, detention on remand, bail and police supervision. Article 209 of the Code, which set out general grounds justifying the imposition of preventive measures, provided as follows:
“Preventive measures may be imposed in order to secure the proper course of proceedings if the evidence against the accused sufficiently justifies the opinion that he has committed a criminal offence.”
42. Furthermore, the Code of Criminal Procedure allowed authorities a margin of discretion as to whether to continue the enforcement of preventive measures. Detention on remand was regarded as the most severe preventive measure. Article 213 of the Code provided as follows:
“A preventive measure shall be immediately quashed or changed if the grounds therefor have ceased to exist or if new circumstances have arisen, which justify quashing a given measure or replacing it with one that is either more or less severe.”
Article 225 of the Code provided:
“Detention on remand shall be imposed only when it is mandatory; this measure shall not be imposed if bail or police supervision, or both of these measures are considered adequate.”
Article 217 of the Code, before it was amended on 1 January 1996, provided insofar as relevant:
“Detention on remand may be imposed if:
1. there is a reasonable risk that an accused will abscond or go into hiding, in particular when his identity cannot be established or he has no permanent domicile, or
2. there is a reasonable risk that he will attempt to induce witnesses to give false testimony or to obstruct the proper course of proceedings by any other unlawful means, or
3. the accused was charged with a commission of a criminal offence or acted as a habitual offender, as provided for by the Criminal Code, or
4. the accused was charged with the commission of an act which constituted significant danger to society.”
43. Pursuant to Article 218 of the “old” Code, if there were no special considerations to the contrary, detention on remand should not be imposed or should be lifted, if it involved danger to life or limb or entailed particular hardship for a suspect or his family.
44. Until 4 August 1996, when the Code of Criminal Procedure was amended, Polish law did not set any statutory time-limits concerning detention on remand in court proceedings, but only in respect of the investigative stage.
45. Article 222 of the Code of Criminal Procedure, as applicable after 4 August 1996, provided, insofar as relevant:
“3. The whole period of detention on remand until the date on which the court of first instance gives judgment may not exceed one year and six months in cases concerning ordinary offences. In cases concerning serious offences this period may not exceed two years.
4. In cases where it is particularly justified the Supreme Court may, upon the request of the court competent to deal with the case (...) prolong detention on remand for a further fixed period exceeding the periods referred to in paragraphs 2 and 3, when it is necessary in connection with a suspension of the proceedings, a prolonged psychiatric observation of the accused, when evidence needs to be obtained from abroad or when the accused has deliberately obstructed the termination of the proceedings in the terms referred to in paragraph 3.”
Subsequently, point 4 was extended to include also “other significant circumstances, which could not be overcome by the organs conducting the proceedings”.
NON_VIOLATED_ARTICLES: 5
NON_VIOLATED_PARAGRAPHS: 5-3
